 


109 HR 4023 IH: Children’s Gasoline Burn Prevention Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4023 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Bachus (for himself, Mr. Moore of Kansas, Mr. Waxman, Mr. Weldon of Pennsylvania, Ms. Wasserman Schultz, Mr. McDermott, Mr. Boswell, Mr. Gutierrez, Mr. Jackson of Illinois, Mr. Udall of New Mexico, Mr. Price of North Carolina, Mrs. McCarthy, Mr. Melancon, Mr. Doggett, Mr. Bishop of New York, Mr. Nadler, Mr. Larson of Connecticut, Ms. Jackson-Lee of Texas, Mr. Meehan, Ms. Slaughter, Mr. Ackerman, Mr. Rahall, Mr. Hoyer, Mr. Lewis of Georgia, Ms. Kaptur, Mr. Cardin, Mr. Kennedy of Rhode Island, Mr. Hinchey, Mr. Weiner, Mr. Markey, Mrs. Davis of California, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Van Hollen, Ms. Eddie Bernice Johnson of Texas, Mr. Blumenauer, Mr. Holt, Ms. Carson, Ms. DeLauro, Ms. Solis, Mr. Moran of Virginia, Mr. Cleaver, Ms. Schwartz of Pennsylvania, Mr. Kildee, Mr. Carnahan, Mr. Matheson, Mr. Cardoza, Mr. Wu, Mr. Spratt, Mr. Davis of Tennessee, Mrs. Napolitano, Ms. Schakowsky, Ms. Woolsey, Mr. Holden, Ms. Berkley, Mr. Gillmor, Mr. Schiff, Mr. Honda, Mr. Edwards, Mr. Israel, Mr. Conyers, Ms. Zoe Lofgren of California, Mr. Inslee, Mr. Neal of Massachusetts, and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Consumer Product Safety Commission to issue regulations mandating child-resistant closures on all portable gasoline containers. 
 
 
1.Short titleThis Act may be cited as the Children’s Gasoline Burn Prevention Act.  
2.Child-resistant portable gasoline containers 
(a)Consumer Product Safety StandardWithin 180 days after the date of enactment of this Act, the Consumer Product Safety Commission shall promulgate, as final consumer product safety standards under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), child-resistance standards for closures on all portable gasoline containers. Such standards shall be substantially the same as the standard ASTM F2517-05, issued by ASTM International, or any successor standard issued by ASTM International. 
(b)Application of certain promulgation requirementsThe requirements of subsections (a) through (f) of section 9 of the Consumer Product Safety Act (15 U.S.C. 2058(a) through (f)) shall not apply to the consumer product safety standards required by subsection (a) of this section. 
(c)DefinitionAs used in this Act, the term portable gasoline container means a portable gasoline container intended for use by consumers. 
(d)Effective dateThe consumer product safety standard required by subsection (a) shall take effect on the date that is 6 months after the date on which such standard shall be promulgated. 
(e)ReportNot later than 2 years after the date of enactment of this Act, the Consumer Product Safety Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on— 
(1)the degree of industry compliance with the standard promulgated under subsection (a); 
(2)any enforcement actions brought by the Commission to enforce such standard; and 
(3)incidents involving children interacting with portable gasoline containers (including both those that are and are not in compliance with the standard promulgated under subsection (a)).  
 
